Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 11/8/2021 is acknowledged.
2.	Claims 1-9 will be examined.  Claims 10-16 are withdrawn and claims 17-23 are cancelled.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marie Hendriks et al. (US 20050151446 A1).
     	Regarding claim 1, Marie Hendriks discloses a method (abstract) (figs. 2-4), comprising:

applying a shear element drive signal to a drive unit shear element (6’s right side on top and/or bottom) such that the shear element moves in a second direction (horizontal/diagonal vector to left/right sides pressing directions and/or vertically down and/or up) to compensate at least in part for misalignment (fig. 3, sequences III-IV for example) between the drive unit clamp element (fig. 3, sequence III of 6 left side) and the mover element (10) [0016-0028]
[0016-0028] [0092-0093]
(figs. 2-4; 6’s left side and 6’s right side move 10 by motions shown in figs. 3 and 4, which can also be done in reverse (i.e. in a desired direction, per [0019]); the alignments between 6 left/right top/bottom can go from “an aligned position”/perpendicular to 10, and/or a “misaligned position”/diagonal/tilted to 10)
	(fig. 3, sequences II-IV, the drive unit (6’s left side) applied force to 10 from sequences II-III; and the shear element (6’s right side) applied force to 10 (i.e. to compensate at least in part for misalignment) by applying force/causing movement of the drive unit shear element (6’s right sides) in a direction opposite (can be upwards/downwards and/or to left/right sides/diagonal) the direction of movement of the mover element (10) caused by contact with the drive unit clamp element (6’s left side)) 
	(Note as 10 is moved by (6’s left side) and (6’s rights side), 10 will be displaced from horizontal (sequence I) and will tilt/move due to forces applied from 6’s left/right sides, as 10 is “handed off” between 6’s left to 6’s right sides 10 will have opposing forces (in 3-dimensions) applied to it from 6’s on the left side and 6’s on the right side).
Note concerning misalignment and the shear element, see applicant’s specification [0012 Note the shear element drive signal can compensate at least in part for misalignment of direction opposite the direction of movement of the mover element caused by contact with the drive unit clamp element.].

  Regarding claim 2, Marie Hendriks discloses that the shear element drive signal (for 6’s on right side on top and/or bottom) [0019] compensates at least in part for motion of the mover element (10) due to an angle at which the drive unit clamp element (6’s on left side) contacts the mover element [0016-0028] [0092-0093]; 
	(fig. 3; Note as 10 is moved by (6’s left side) and (6’s rights side), 10 will be displaced from horizontal (sequence I) and will tilt/move due to forces applied from 6’s left/right sides, as 10 is “handed off” between 6’s left to 6’s right sides 10 will have opposing forces (in 3-dimensions) applied to it from 6’s on the left side and 6’s on the right side).
     	Regarding claim 3, Marie Hendriks discloses that the shear element drive signal (for 6’s on right side on top and/or bottom) [0019] is based at least in part on a displacement [0024] of the mover element (10) caused by contact of the drive unit clamp element (6’s on left side) and the mover element (10) [0016-0028] [0092-0093].
     	Regarding claim 4, Marie Hendriks discloses that the drive unit clamp element (6’s on left side) and the drive unit shear element are piezo elements [0016-0028].
     	Regarding claim 5, Marie Hendriks discloses wherein applying the shear element drive signal (for 6’s on right side on top and/or bottom) [0019] comprises applying an initial shear element drive signal and a compensation signal [0024-0025] [0016-0028] [0092-0094].
     	Regarding claim 6, Marie Hendriks discloses determining the shear element drive signal (for 6’s on right side on top and/or bottom) [0019] at least in part by:
determining a first displacement of the mover element (10) in response to contact with the drive unit clamp element (6’s on left side) [0024-0028] [0092-0094]; and   

(inverse== opposite or contrary in position, direction, order, or effect.).
     	Regarding claim 7, Marie Hendriks discloses that determining the shear element drive signal (for 6’s on right side on top and/or bottom) [0019] further comprises:
determining a second displacement of the mover element (10) in response to application of the first compensation signal [0024-0028] [0092-0094];
determining a second compensation signal [0093] based at least in part on the second displacement of the mover element (10) [0024-0028] [0092-0094] [0016-0028].
     	Regarding claim 8, Marie Hendriks discloses that combining the second compensation signal with an initial shear element drive signal (for 6’s right side on top and/or bottom) [0019] to obtain a modified shear element drive signal [0092-0093] [0016-0028]. 
Regarding claim 9, Marie Hendriks discloses that the shear element drive signal (for 6’s on right side on top and/or bottom) [0019] compensates at least in part for misalignment of the drive unit clamp element (6’s on left side) by causing movement of the drive unit shear element in a direction opposite the direction of movement of the mover element (10) caused by contact with the drive unit clamp element (6’s on left side) [0016-0028] [0092-0093]
	(fig. 3; Note as 10 is moved by (6’s left side) and (6’s rights side), 10 will be displaced from horizontal (sequence I) and will tilt/move due to forces applied from 6’s left/right sides, as 10 is “handed off” between 6’s left to 6’s right sides 10 will have opposing forces (in 3-dimensions) applied to it from 6’s on the left side and 6’s on the right side).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881